OPINION — AG — ** REVALUATION SERVICES — CHARGES ** WHILE THERE IS NO SPECIFIC LIMIT ON THE AMOUNT THAT MAY BE CHARGED BY THE ASSESSOR FOR REVALUATION SERVICES SAID AMOUNTS CHARGED ARE LIMITED TO THE PAYMENT OF REVALUATION COSTS AS PROVIDED IN 68 Ohio St. 1971 2481.4 [68-2481.4] . THERE IS NO AUTHORITY FOR THE COUNTY TREASURER AND/OR THE COUNTY EXCISE BOARD TO WITHHOLD THE FUNDS COLLECTED WHICH ARE DESIGNATED TO A PARTICULAR GOVERNMENTAL ENTITY UNTIL THE FEE FOR REVALUATION IS PAID. 68 Ohio St. 1971 2481.4 [68-2481.4] DOES NOT ALLOW THE COUNTY TREASURER AND/OR EXCISE BOARD WHO FAILS TO SUBMIT THE AMOUNT PROVIDED FOR IN SECT. 2481.4 TO CLAIM FUNDS OF THE ENTITY FOR THE YEAR INVOLVED WHEN SUCH FUNDS ARE NOT AVAILABLE FOR APPROPRIATION. THE COUNTY ASSESSOR MAY CHARGE AN AMOUNT NECESSARY TO COVER THE COST OF THE REVALUATION PROGRAM AS PROVIDED IN THE SPECIAL BUDGET FOR SUCH PROGRAM AS PROVIDED FOR IN SECT. 2481.4. THE REASSESSMENT MAY TAKE PLACE AT LEAST ONCE DURING THE FIVE YEAR PERIOD BUT THERE IS NOT STATUTORY LIMIT PRESCRIBING THE NUMBER OF TIMES. CITE: 68 Ohio St. 1971 2481.1 [68-2481.1] (DONALD NEVARD)